Citation Nr: 1242800	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  10-38 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to extension of the ending date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond March 10, 2010.


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The appellant served on active duty from November 1990 to March 2000. 

This matter comes to the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO) denying the appellant's claim for extension of the ending date for the award of educational assistance benefits under Chapter 30, Title 38, United States Code, beyond March 10, 2010.

FINDINGS OF FACT

1.  The appellant served on active duty from November 13, 1990, to March 9, 2000; it is neither claimed nor shown that he had additional active duty after that date. 

2.  Ten years from the date of the appellant's discharge from active service was March 10, 2010; therefore, the appellant's basic delimiting period for receiving Chapter 30 educational benefits expired on March 10, 2010. 

3.  The appellant was not prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from his willful misconduct. 


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of eligibility for receiving educational assistance benefits under the provisions of the Chapter 30 Montgomery GI Bill (MGIB) beyond the delimiting date of March 10, 2010 have not been met.  38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 21.7050 , 21.7051 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case, the appellant has been notified of the basis for the denial of his claim, and has been afforded ample opportunity to respond.  Nevertheless, specific notice under those sections is not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In addition, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The appellant had active service from November 13, 1990, to March 9, 2000.  In January 2010, the appellant applied for an extension of his delimiting date for Chapter 30 benefits, stating that he would not be able to graduate from his program until February 2011.  He stated that he had to take time off from his program through the years due to life events, including in 2005 when his wife gave birth to pre-mature twins and in 2006 when he cared for his father who was diagnosed with cirrhosis of the liver.

The appellant was separated from active duty on March 9, 2000.  The law provides a ten-year period of eligibility during which an individual may use his entitlement to educational assistance benefits; that period begins on the date of the Veteran's last discharge from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  There is no evidence of record to demonstrate any active duty after March 9, 2000. 

VA law and regulations provide that an extended period of eligibility may be granted when it is determined that the veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from the veteran's willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a)(2).  The Veteran does not contend that he suffered from a physical or mental disability; rather, he contends that his wife and his father suffered from medical disabilities and conditions that caused him to have to support the family and stop his school attendance. 

The legal criteria governing the payment of education benefits are clear and specific, and the Board is bound by them.  As the evidence does not establish that the appellant had a physical or mental disability that precluded a program of education during his basic Chapter 30 delimiting period, the criteria for an extension of the Chapter 30 delimiting period have not been met. 

As the disposition of this claim is based on the law, and not on the facts of the case, the appellant's claim for a delimiting date beyond March 10, 2010, must be regarded as legally insufficient because the requisite elements for eligibility to qualify for this benefit have not been satisfied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An extension of the appellant's basic 10-year period of eligibility for receiving educational assistance benefits under chapter 30 beyond the delimiting date of March 10, 2010, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


